Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1-4 are the independent claims under consideration in this Office Action.  
	Claims 5-20 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a sewing machine arrangement defined by first and second sewing machines movable along at least one guide rail which extends in an X- direction.  A pallet, which supports an article being sewn, is provided fixed to a platform which is installed along the rail.  The first and second sewing machines being disposed at left and right sides along the x-direction of the rail.  The sewing machine including a body which is also movable along a y-direction. The sewing machines are capable of sewing the same sewing area extending along the x-direction and are program controlled such that they can move relative to each other as long as they do not collide.  A safety device including a collision avoidance is provided for preventing the sewing machines from colliding with each other and the control provides movements to the sewing machines for performing a sewing operation.  The dependent claims further limit the sewing machines of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ton illustrates a plurality of embroidery machines synchronized such that the ability of placing one next to another and producing little risk of the hoops on the machines colliding.  Felder et al. illustrate various methods and apparatus for robotic surgery and controlling the devices such that collision between tools or objects is avoided.  Keilmann illustrates first and second sewing machines which are movable such that their paths are controlled such that they do not collide.  Sarh et al. illustrate sewing machines arranged side by side along at least two rails for sewing an article on a pallet in between.  Motzke illustrates a pair of sewing machines arranged facing each other and movable along rack and pinions for sewing an article and movable such they move toward and away from each other. 
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732